UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6060



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KYLE ANTON DAVIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-95-122, CA-00-410)


Submitted:   April 3, 2002                 Decided:   April 16, 2002


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kyle Anton Davis, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kyle Anton Davis seeks to appeal the district court’s orders:

(1) dismissing his 28 U.S.C.A. § 2255 (West Supp. 2001) motion; (2)

denying    his   motion   for    summary     judgment    and   motion   for

reconsideration; and (3) denying his motion alleging bias pursuant

to 28 U.S.C. § 144 (1994).       We have reviewed the record and the

district    court’s   opinions    and      find   no    reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.           See United States

v. Davis, Nos. CR-95-122; CA-00-410 (E.D. Va. Oct. 29, Dec. 1 &

Dec. 10, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2